Title: To James Madison from William P. Gardner, 13 January 1803
From: Gardner, William P.
To: Madison, James


					
						Sir,
						Stabrock in Demerary 13 January 1803.
					
					Enclosed is a Copy of a Letter which I did myself the honor of addressing you under Date the 14 Ult. since when I am favoured with a Communication from the Department of State of the 26th. August 1802 signed by Mr. Brent during your Absence from the Seat of Government.
					It relates to the Expenditures of public Money for the Relief of our Seamen abroad and advises me to act in Conformity with the Act of Congress of the 14 April 1792.  I have had but three Applications from American Seamen, for Relief since my Arrival in this Colony, to two of whom I gave a small sum of Money and procured them Passages to America.  One of them was pressed into the British Service and discharged when they evacuated this Place, without receiving his Pay; another was cast away upon the Coast of Africa and took Passage to this Colony in a Dutch Guineaman on his Way to America.  The third, according to his Account, was imprissoned at Madeira, by Order of Mr. Pintard, American Consul there upon a groundless Accusation of his Captain and released therefrom upon Condition of entering on board the British Brig Harlequin bound to this Place.  The Captain on discharging him refused to pay any wages for the Time he was on board but upon my Application to the Fiscal of this Place he received Pay, at the same Rate as the other Seamen, up to the Time of his Discharge.  I enclose you copies of the Papers contain’d in my last, as likewise Copies of the Memorial of the Captains and Consignees of the American shipping here, to the Governor of these Colonies and his Answer thereto.  The Regulations respecting the American Trade continue as before, but the Council have it in Contemplation to permit the Exportation of Sugar in American Bottoms.
					Governor Meertens has written to Holland respecting the Residence of an American Consul in these Colonies.  I am of Opinion that the Functions of Consul will be very limited.  The Charge of drawing out a common Protest is 28 dollars and this is done at the Office of the Secretary of the Colony.  The Property of all Strangers dying here, without leaving a Will is taken possession of by the Orphan Chamber who charge for the settlement of the Same ten ⅌. Cent.  Powers to act in these cases I am inclined to believe will not be given by the Government of these Colonies to any Consul residing here.  These colonies at this time are remarkably sickly.  The Dutch have already burried about 200 of their Troops and there is at least that Number sick in the Hospital.  With Sentiments of high Respect and Esteem, I have the Honor to be Sir Your ob: hb. Servt.
					
						Wm. P. Gardner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
